DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 11/19/2021. Applicant’s remarks regarding 112 (f) have been acknowledged.
Applicant’s arguments regarding amended limitations have been considered, however they are not persuasive.
	Applicant argues that prior art does not explicitly disclose the amended limitation” wherein the processor determines the parameter to be used from the plurality of parameters based on a Medium Access Control (MAC) signaling”. Examiner respectfully disagrees because Sorrentino discloses “ [0101]  A PHR for an SRS process may include one or more parameters. One example parameter includes a specific SRS transmission power fraction of the maximum UE transmission power including other carrier's transmissions or excluding adjustments for different maximum power adjustments, i.e., maximum power-reduction factors (MPR), power back-offs or/and the UE's configured maximum transmission power. Non-limiting examples of other maximum power-reduction factors include: Additional-MPR (A-MPR) and Power Management-MPR (P-MPR). As another example, the SRS transmission being reported may be a reference SRS transmission with a preconfigured set of values but which the UE has not transmitted. A PHR for such SRS transmission may be referred to as a virtual PHR for an SRS transmission. Alternatively, the SRS 
[0102] The reported PHR from a UE to a network node for a specific SRS process may include an identifier that indicates which specific SRS process(es) are included in the PHR report. The identifier may correspond to the identifier mentioned above in connection with FIG. 4. The identifier may be defined based on one or more of the following examples: the carrier or subframe the SRS PHR is reported on or in, a flag in a Media Access Control (MAC) Packet Data Unit (PDU) when the SRS process(es) PHR(s) is reported, the order SRS processes are placed in the MAC PDU, etc.
” (para 0101-0102).
In addition to Sorrentino, Chen also discloses “ In certain aspects, the one or more parameters used for performing uplink control to be configured on a per beam basis may be a P.sub.0 parameter and/or a compensation factor. In certain aspects, the BS  may be configured to configure the P.sub.0 parameter and/or the compensation factor at the UE by transmitting a message (e.g., in downlink control information (DCI) that points to a table configured by RRC or configured in UE, radio resource control (RRC) message (e.g., a dedicated message), or media access control-control element (MAC-CE)) indicating the P.sub.0 parameter and/or the compensation factor to the UE . The UE may then utilize the indicated P.sub.0 parameter and/or the compensation factor for uplink power control, such as utilizing the equations discussed” (para 0080).
Chen clearly discloses that the MAC signaling indicates the parameters that are selected by the UE. The reasoning stated above also applies to other pending claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 11-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2015/0358920, hereinafter Sorrentino) in view of Chen et al. (US 2019/0059058, hereinafter Chen).
Regarding claims 11 and 17, Sorrentino discloses a terminal (fig. 210 of fig. 2) comprising a processor that determines a pathloss estimation value (para 0070 and 0072; and 0121; UE determines path loss); and determines a transmission power of an uplink (UL) signal based on the pathloss estimation value (Para 0071;0072; transmission power of an uplink signal is determined/adjusted based on the determined path loss) and a transmitter that transmits the UL signal using the transmission power determined by the processor (para 0071; 0072; and 0136; adjusting transmission power of the UL signal based on the determined path loss) ;
wherein the processor determines a parameter to be used from the plurality of parameters based on a Medium Access Control (MAC) 11 signaling (para 0102 and 0103; MAC).

In an analogous art, Chen discloses a receiver that receives a plurality of parameters that become candidates of a parameters to be used (para 0072; 0078; and 0080; UE receives multiple parameters); the processor that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value (para 0077 and 0078; UE determines the parameter to be used to calculate path loss). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
 Regarding claim 12, Sorrentino discloses wherein the UL signal is a Sounding Reference Signal (SRS) (para 0021; SRS).
Regarding claims 14, 19, and 20, Sorrentino does not explicitly disclose wherein the receiver receives the plurality of parameters configured for each beam.
In an analogous art, Chen discloses wherein the receiver receives the plurality of parameters configured for each beam (par a0026; 0029 and 0077; parameters per beam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Regarding claim 15, Sorrentino discloses a base station (212 of fig. 2) comprising: a reception part that receives an uplink (UL) signal transmitted from a terminal using a transmission power (para 0025 and 0058; base station receives signals from UE) that is determined based on a pathloss 
Sorrentino does not explicitly disclose a transmitter that transmits a plurality of parameters that become candidates of a parameter to be used, wherein a parameter to be used is selected from the plurality of parameters and the pathloss estimation value is determined using the selected parameter.
	In an analogous art, Chen discloses a transmitter that transmits a plurality of parameters that become candidates of a parameter to be used (para 0072; 0078; and 0080; UE receives multiple parameters), wherein a parameter to be used is selected from the plurality of parameters and the pathloss estimation value is determined using the selected parameter (para 0077 and 0078; UE determines the parameter to be used to calculate path loss). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Regarding claim 16, Sorrentino discloses a radio communication system comprising: a terminal (para 0025) that comprises: a processor that determines a pathloss estimation value (para 0070 and 0072; and 0121; UE determines path loss); and determines a transmission power of an uplink (UL) signal based on the pathloss estimation value (Para 0071;0072; transmission power of an uplink signal is determined/adjusted based on the determined path loss) and a first transmission part that transmits the UL signal using the transmission power determined by the determination part (para 0071; 0072; and 0136; adjusting transmission power of the UL signal based on the determined path loss); and 
a base station that comprises:

Sorrentino does not explicitly disclose a first receiver that receives a plurality of parameters that become candidates of a parameters to be used; the processor that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value; and the base station comprises of a second transmitter that that transmits the plurality of parameters.
In an analogous art, Chen discloses a first receiver that receives a plurality of parameters that become candidates of a parameters to be used (para 0072; 0078; and 0080; UE receives multiple parameters); the processor that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value (para 0077 and 0078; UE determines the parameter to be used to calculate path loss) and the base station comprises of a second transmitter that that transmits the plurality of parameters (para 0078 and 0080; base station transmits parameters to UE). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.

Conclusion                                        
4.	 Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be 
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462